Case 19-01133 Doc 4 Filed 09/24/19 Entered 09/24/19 14:43:03 Main Document Page 1 of 1
Case 19-01133 Doc 3 Filed 09/24/19 Entered 09/24/19 10:13:26 Summons Page 2 of 2

CERTIFICATE OF SERVICE

I, My cle | le Mott (name). certify that service of this summons and a

copy of complaint was made S¢ pte wiley ZH Ao\4 (date) by:

Ry ma a3 Dn Regular, first class United States mail, postage fully ae addressed to: Ye. 2

ly OO
EF Personal "Service: By leaving the process with the defendant or with an “Tihieor or agent of
defendant at:

™ Residence Service: By leaving the process with the following adult at:

K Certified Mail Service on an Insured Depository Institution: By sending the process by 4.5, B otal #

certified mail addressed to the following officer of the defen ntat: Arag,tac., Clo eq i$
eye Mmorcohy | o pet agi ‘ | Ks deve vec fert
33 ivilSWive, Arvol. , Ste. ee Setade. Montea CA god i

™ Publication: The defendant was served as follows: [Describe briefly]

“State Law: The defendant was served pursuant to the laws of the State of
, as follows: [Describe briefly]

 

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less that 18 years of age
and not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

pute: Seplenher 24,2014 som Actrtee Dad poo

PrintName: Miche le, Mottt-
Aisistaus+ to Leo Dd: Congenn

Business Address: Canoerei Lau Cn, ,LLe
A2ie Graw ee ST.
N.0., LA IO1BO

 

 
